SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Northern District of New York, and was submitted by petitioner pro se and by counsel for respondents.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed.
Petitioner Francois Levelt appeals from a judgment of the United States District Court for the Northern District of New York, Thomas J. McAvoy, Judge, dismissing his petition under 28 U.S.C. § 2241 seeking a discretionary waiver of deportation pursuant to 8 U.S.C. § 1182(c) (1994). We affirm substantially for the reasons stated in Judge McAvoy’s Decision and Order dated March 28, 2001, granting reconsideration of its prior order of dismissal and entering a new order of dismissal. Discretionary relief from deportation is not available to an alien who, like petitioner, has been tried for and convicted of one or more aggravated felonies and has served for such felony or felonies a term of imprisonment of at least five years. See 8 U.S.C. § 1182(c) (as amended in 1990). This 1990 provision applies retroactively. See, e.g., Giusto v. INS, 9 F.3d 8 (2d Cir.1993) (per curiam); Buitrago-Cuesta v. INS, 7 F.3d 291, 294-95 (2d Cir.1993).
We have considered all of petitioner’s contentions on this appeal and have found in them no basis for reversal. The judgment of the district court is affirmed.